Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT is entered into as of July 24, 2013 by and
among Rexford Industrial Realty, Inc., a Maryland corporation (the “Company”),
and the holders listed on Schedule I hereto (each an “Initial Holder” and,
collectively, the “Initial Holders”).

RECITALS

WHEREAS, in connection with the initial public offering (the “IPO”) of shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”), the
Company and Rexford Industrial Realty, L.P., a Maryland limited partnership (the
“Operating Partnership”), have concurrently engaged in certain formation
transactions (the “Formation Transactions”), pursuant to which the Initial
Holders set forth on Schedule I under the heading “Formation Transaction
Participants” have concurrently received, in respect of their respective
interests in the entities participating in the Formation Transactions,
(i) common units of limited partnership interest in the Operating Partnership
(“Common OP Units”) and/or (ii) shares of Common Stock;

WHEREAS, in connection with the Formation Transactions, the Company has
concurrently entered into a separate private placement (the “Concurrent Private
Placement”), pursuant to which the Initial Holders set forth on Schedule I under
the heading “Concurrent Private Placement Participants” have concurrently
received, in respect of their respective interests in the Rexford Funds, shares
of Common Stock;

WHEREAS, upon the terms and subject to the conditions contained in the Operating
Partnership Agreement (as defined below), Common OP Units will be redeemable for
cash or, at the Company’s option, exchangeable for shares of Common Stock;

WHEREAS, the Company has agreed to grant the Initial Holders and their permitted
assignees and transferees the registration rights set forth in Article II
hereof.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.



--------------------------------------------------------------------------------

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Los Angeles, California are authorized by law to close.

“Charter” means the Articles of Amendment and Restatement of the Company as
filed with the State Department of Assessments and Taxation of Maryland on
July 11, 2013, as the same may be amended, modified or restated from time to
time.

“Commission” means the Securities and Exchange Commission.

“Common Stock” has the meaning set forth in the Recitals.

“Common OP Units” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Introduction.

“Concurrent Private Placement” has the meaning set forth in the Recitals.

“Effectiveness Period” has the meaning set forth in Section 2.1(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchangeable Common OP Units” means Common OP Units which may be redeemable for
cash or, at the Company’s option, exchangeable for shares of Common Stock
pursuant to the Operating Partnership Agreement (without regard to any
limitations on the exercise of such exchange right as a result of the Ownership
Limit Provisions).

“Formation Transactions” has the meaning set forth in the Recitals.

“Holder” means (i) any Initial Holder who is the record or beneficial owner of
any Registrable Security or (ii) any assignee or transferee of such Initial
Holder (including assignments or transfers of Registrable Securities to such
assignees or transferees as a result of the foreclosure on any loans secured by
such Registrable Securities) (x) to the extent permitted under the Operating
Partnership Agreement or the Charter, as applicable, and (y) provided such
assignee or transferee agrees in writing to be bound by all the provisions
hereof.

“Indemnified Party” has the meaning set forth in Section 2.6.

“Indemnifying Party” has the meaning set forth in Section 2.6.

“Initial Holders” has the meaning set forth in the Introduction.

 

2



--------------------------------------------------------------------------------

“Initial Period” means a period commencing on the date hereof and ending 365
days following the effective date of the first Resale Shelf Registration
Statement (except that, if the shares of Common Stock issuable upon exchange of
Exchangeable Common OP Units received in the Formation Transactions are not
included in that Resale Shelf Registration Statement as a result of
Section 2.1(b), the 365 days shall not begin until the later of the effective
date of (i) the first Resale Shelf Registration Statement and (ii) the first
Issuer Shelf Registration Statement).

“IPO” has the meaning set forth in the Recitals.

“Issuer Shelf Registration Statement” has the meaning set forth in
Section 2.1(b).

“Market Value” means, with respect to the Common Stock, the average of the daily
market price for the ten (10) consecutive trading days immediately preceding the
date of a written request for registration pursuant to Section 2.1(c). The
market price for each such trading day shall be the last sale price for the
Common Stock, regular way, or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, for the Common Stock,
in either case as reported on the principal national securities exchange or
automated inter-dealer quotation system on which the Common Stock is listed or
admitted to trading or, if the Common Stock is not listed or admitted to trading
on any national securities exchange or automated inter-dealer quotation system,
the last quoted price, or, if not so quoted, the average of the high bid and low
asked prices in the over-the-counter market, as reported by the National
Association of Securities Dealers, Inc. Automated Quotation System or, if such
system is no longer in use, the principal other automated quotation system that
may then be in use or, if the Common Stock is not quoted by any such
organization, the average of the closing bid and asked prices as furnished by a
professional market maker making a market in the Common Stock selected by the
Board of Directors of the Company or, in the event that no trading price is
available for the Common Stock, the fair market value of the Common Stock, as
determined in good faith by the Board of Directors of the Company.

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A , delivered by a Holder to the Company (i) notifying the
Company of such Holder’s desire to include Registrable Securities held by it in
a Resale Shelf Registration Statement, (ii) containing all information about
such Holder required to be included in such registration statement in accordance
with applicable law, including Item 507 of Regulation S-K promulgated under the
Securities Act, as amended from time to time, or any similar successor rule
thereto, and (iii) pursuant to which such Holder agrees to be bound by the terms
and conditions hereof.

“Operating Partnership” has the meaning set forth in the Recitals.

“Operating Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Operating Partnership, dated as of July 24, 2013, as
the same may be amended, modified or restated from time to time.

“Ownership Limit Provisions” mean the various provisions of the Company’s
Charter set forth in Article VI thereof restricting the ownership of Common
Stock by Persons to specified percentages of the outstanding Common Stock.

 

3



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Primary Shares” shall have the meaning set forth in Section 2.1(b).

“Registrable Securities” means with respect to any Holder, shares of Common
Stock owned, either of record or beneficially, by such Holder that were
(a) received by such Holder or an Initial Holder in the Formation Transactions
or the Concurrent Private Placement, (b) issued or issuable upon exchange of
Exchangeable Common OP Units received by such Holder or an Initial Holder in the
Formation Transactions, and, (c) in the case of (a) and (b), any additional
shares of Common Stock issued as a dividend or distribution on, in exchange for,
or otherwise in respect of, such shares (including as a result of combinations,
recapitalizations, mergers, consolidations, reorganizations or otherwise).

As to any particular Registrable Securities, they shall cease to be Registrable
Securities at the earliest time as one of the following shall have occurred:
(i) a registration statement (including a Resale Shelf Registration Statement)
covering such shares has been declared effective by the Commission and all such
shares have been disposed of pursuant to such effective registration statement
or unless such shares (other than Restricted Shares) were issued pursuant to an
effective registration statement (including an Issuer Shelf Registration
Statement), (ii) such shares have been publicly sold under Rule 144, (iii) all
such shares may be sold in one transaction pursuant to Rule 144 or (iv) such
shares have been otherwise transferred in a transaction that constitutes a sale
thereof under the Securities Act, the Company has delivered to the Holder’s
transferee a new certificate or other evidence of ownership for such shares not
bearing the Securities Act restricted stock legend and such shares subsequently
may be resold or otherwise transferred by such transferee without registration
under the Securities Act.

“Resale Shelf Registration” shall have the meaning set forth in Section 2.1(a).

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a).

“Restricted Shares” means shares of Common Stock issued under an Issuer Shelf
Registration Statement which if sold by the holder thereof would constitute
“restricted securities” as defined under Rule 144 when acquired by a transferee.

“Rexford Funds” means Rexford Industrial Fund I, LLC, Rexford Industrial Fund
II, LLC, Rexford Industrial Fund III, LLC, Rexford Industrial Fund IV, LLC,
Rexford Industrial Fund V REIT, LLC and Rexford Industrial Fund V, LP,
collectively.

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

“Rule 415” means Rule 415 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

 

4



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended (together with the
rules and regulations promulgated thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act pursuant to the terms
hereof.

“Shelf Registration Statement” means a Resale Shelf Registration Statement
and/or an Issuer Shelf Registration Statement.

“Suspension Notice” means any written notice delivered by the Company pursuant
to Section 2.10 with respect to the suspension of rights under a Resale Shelf
Registration Statement or any prospectus contained therein.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1. Shelf Registration.

(a) Subject to Section 2.10, the Company shall prepare and file not later than
fourteen (14) months after the consummation date of the IPO, a “shelf”
registration statement with respect to the resale of the Registrable Securities
(“Resale Shelf Registration”) by the Holders thereof on an appropriate form for
an offering to be made on a delayed or continuous basis pursuant to Rule 415
(the “Resale Shelf Registration Statement”) and permitting registration of such
Registrable Securities for resale by such Holders in accordance with the methods
of distribution elected by the Holders and set forth in the Resale Shelf
Registration Statement. The Company shall use its reasonable efforts to cause
the Resale Shelf Registration Statement to be declared effective by the
Commission as promptly as reasonably practicable after the filing thereof, and,
subject to Sections 2.1(c) and 2.10, to keep such Resale Shelf Registration
Statement continuously effective for a period ending when all shares of Common
Stock covered by the Resale Shelf Registration Statement are no longer
Registrable Securities.

At the time the Resale Shelf Registration Statement is declared effective, each
Holder that has delivered a duly completed and executed Notice and Questionnaire
to the Company on or prior to the date ten (10) Business Days prior to such time
of effectiveness shall be named as a selling securityholder in the Resale Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Securities
in accordance with applicable law. If required by applicable law, subject to the
terms and conditions hereof, after effectiveness of the Resale Shelf
Registration Statement, the Company shall file a supplement to such prospectus
or amendment to the Resale Shelf Registration Statement not less than once a
quarter as necessary to name as selling securityholders therein any Holders that
provide to the Company a duly completed and executed Notice and Questionnaire
and shall use reasonable efforts to cause any post-effective amendment to such
Resale Shelf Registration Statement filed for such purpose to be declared
effective by the Commission as promptly as reasonably practicable after the
filing thereof.

 

5



--------------------------------------------------------------------------------

(b) The Company may, at its option, satisfy its obligation to prepare and file a
Resale Shelf Registration Statement pursuant to Section 2.1(a) with respect to
shares of Common Stock issuable upon exchange of Exchangeable Common OP Units by
preparing and filing with the Commission not later than fourteen (14) months
after the consummation date of the IPO a registration statement on an
appropriate form for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 (an “Issuer Shelf Registration Statement”) providing for
(i) the issuance by the Company, from time to time, to the Holders of such
Exchangeable Common OP Units, of shares of Common Stock registered under the
Securities Act (the “Primary Shares”) and (ii) to the extent such Primary Shares
constitute Restricted Shares, the registered resale thereof by their Holders
from time to time in accordance with the methods of distribution elected by the
Holders and set forth therein (but not an underwritten offering). The Company
shall use its reasonable efforts to cause the Issuer Shelf Registration
Statement to be declared effective by the Commission as promptly as reasonably
practicable after filing thereof and, subject to Sections 2.1(c) and 2.10, to
keep the Issuer Shelf Registration Statement continuously effective for a period
(the “Effectiveness Period”) expiring on the date all of the shares of Common
Stock covered by such Issuer Shelf Registration Statement have been issued by
the Company pursuant thereto or are no longer Registrable Securities. If the
Company shall exercise its rights under this Section 2.1(b), Holders (other than
Holders of Restricted Shares) shall have no right to have shares of Common Stock
issued or issuable upon exchange of Exchangeable Common OP Units included in a
Resale Shelf Registration Statement pursuant to Section 2.1(a).

(c) Subsequent Filing. The Company shall prepare and file such additional
registration statements as necessary every three (3) years and use its
reasonable efforts to cause such registration statements to be declared
effective by the Commission so that a Shelf Registration Statement remains
continuously effective, subject to Section 2.10, with respect to resales of
Registrable Securities as and for the periods required under Section 2.1(a) or
(b), as applicable (such subsequent registration statements to constitute a
Resale Shelf Registration Statement or an Issuer Shelf Registration Statement,
as the case may be, hereunder).

(d) Selling Holders Become Party to Agreement. Each Holder acknowledges that by
participating in its registration rights pursuant to this Agreement, such Holder
will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder’s failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed and executed
Notice and Questionnaire shall not be entitled to be named as a Selling Holder
in, or have the Registrable Securities held by it covered by, a Shelf
Registration Statement.

Section 2.2. Registration Procedures; Filings; Information. Subject to
Section 2.10 hereof, in connection with any Resale Shelf Registration Statement
under Section 2.1(a), the Company will use its reasonable efforts to effect the
registration of the Registrable Securities covered thereby in accordance with
the intended method of disposition thereof as quickly as practicable, and, in
connection with any Issuer Shelf Registration Statement under Section

 

6



--------------------------------------------------------------------------------

2.1(b), the Company will use its reasonable efforts to effect the registration
of the Primary Shares (including for resale, to the extent provided in clause
(ii) of Section 2.1(b)) as quickly as reasonably practicable. In connection with
any Shelf Registration Statement:

(a) The Company will no later than two (2) Business Days prior to filing a
Resale Shelf Registration Statement (or an Issuer Shelf Registration Statement
providing for resales pursuant to clause (ii) of Section 2.1(b)) or prospectus
or any amendment or supplement thereto, furnish to each Selling Holder and each
Underwriter, if any, of the Registrable Securities covered by such registration
statement copies of such registration statement as proposed to be filed, and
thereafter furnish to such Selling Holder and Underwriter, if any, such number
of conformed copies of such registration statement, each amendment and
supplement thereto (in each case including all exhibits thereto and documents
incorporated by reference therein), the prospectus included in such registration
statement (including each preliminary prospectus) and such other documents as
such Selling Holder or Underwriter may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Selling Holder.

(b) After the filing of a Resale Shelf Registration Statement (or an Issuer
Shelf Registration Statement providing for resales pursuant to clause (ii) of
Section 2.1(b)), the Company will promptly notify each Selling Holder of
Registrable Securities covered by such registration statement of any stop order
issued or threatened by the Commission and take all reasonable actions required
to prevent the entry of such stop order or to remove it if entered.

(c) The Company will use its reasonable efforts to (i) register or qualify the
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions in the United States (where an exemption does not apply) as any
Selling Holder or managing Underwriter(s), if any, reasonably (in light of such
Selling Holder’s intended plan of distribution) requests and (ii) cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Selling Holder to
consummate the disposition of the Registrable Securities owned by such Selling
Holder; provided that the Company will not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this paragraph (c), (B) subject itself to general taxation in
any such jurisdiction or (C) consent to general service of process in any such
jurisdiction. The Company will promptly notify each Selling Holder of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the securities or
“blue sky” laws of any jurisdiction or the initiation of any proceeding for such
purpose.

(d) The Company will immediately notify each Selling Holder of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the Company’s receipt of any
notification of the suspension of the qualification of any Registrable
Securities covered by a Resale Shelf Registration Statement (or an Issuer Shelf
Registration Statement providing for resales pursuant to clause (ii) of
Section 2.1(b)) for sale in any jurisdiction; or (ii) the occurrence of an

 

7



--------------------------------------------------------------------------------

event requiring the preparation of a supplement or amendment to such prospectus
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and promptly make available to each Selling
Holder any such supplement or amendment.

(e) The Company will otherwise use its reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
securityholders, as soon as reasonably practicable, an earnings statement
covering a period of twelve (12) months, beginning within three (3) months after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission).

(f) In the case of an underwritten offering pursuant to a Resale Shelf
Registration Statement (or an Issuer Shelf Registration Statement providing for
resales pursuant to clause (ii) of Section 2.1(b)), the Company will enter into
and perform its obligations under customary agreements (including an
underwriting agreement, if any, in customary form) and take such other actions
as are reasonably required in order to expedite or facilitate the disposition of
the Registrable Securities (including, to the extent reasonably requested by the
lead or managing Underwriters, sending appropriate officers of the Company to
attend “road shows” scheduled in reasonable number and at reasonable times in
connection with any such underwritten offering, and obtaining customary comfort
letters and legal opinions) subject to such underwritten offering.

(g) In the case of an underwritten offering pursuant to a Resale Shelf
Registration Statement, the Company will make available for inspection by any
Selling Holder of Registrable Securities subject to such underwritten offering,
any Underwriter participating in any disposition of such Registrable Securities
and any attorney, accountant or other professional retained by any such Selling
Holder or Underwriter, all financial and other records, pertinent corporate
documents and properties of the Company as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any inspectors in connection with such registration statement,
subject to entry by each such Person of a customary confidentiality agreement in
a form reasonably acceptable to the Company.

(h) The Company will use its reasonable efforts to cause all Registrable
Securities covered by such Resale Shelf Registration Statement or Primary Shares
covered by such Issuer Shelf Registration Statement to be listed on each
securities exchange on which similar securities issued by the Company are then
listed.

(i) In addition to the Notice and Questionnaire, the Company may require each
Selling Holder of Registrable Securities to promptly furnish in writing to the
Company such information regarding such Selling Holder, the Registrable
Securities held by it and the intended method of distribution of the Registrable
Securities as the Company may from

 

8



--------------------------------------------------------------------------------

time to time reasonably request and such other information as may be legally
required in connection with such registration. No Holder may include Registrable
Securities in any registration statement pursuant to this Agreement unless and
until such Holder has furnished to the Company such information. Each Holder
further agrees to furnish as soon as reasonably practicable to the Company all
information required to be disclosed in order to make information previously
furnished to the Company by such Holder not materially misleading.

(j) Each Selling Holder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.2(b) or 2.2(d)
or upon receipt of a Suspension Notice, such Selling Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such Selling Holder’s
receipt of written notice from the Company that such disposition may be made
and, in the case of clause (ii) of Section 2.2(d) or, if applicable,
Section 2.10, copies of any supplemented or amended prospectus contemplated by
clause (ii) of Section 2.2(d) or, if applicable, prepared under Section 2.10,
and, if so directed by the Company, such Selling Holder will deliver to the
Company all copies, other than permanent file copies then in such Selling
Holder’s possession, of the most recent prospectus covering such Registrable
Securities at the time of receipt of such notice. Each Selling Holder of
Registrable Securities agrees that it will immediately notify the Company at any
time when a prospectus relating to the registration of such Registrable
Securities is required to be delivered under the Securities Act of the happening
of an event as a result of which information previously furnished by such
Selling Holder to the Company in writing for inclusion in such prospectus
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances in which they were made.

Section 2.3. Registration Expenses. In connection with any registration
statement required to be filed hereunder, the Company shall pay the following
registration expenses incurred in connection with the registration hereunder,
regardless of whether such registration statement is declared effective by the
Commission: (i) all registration and filing fees, (ii) fees and expenses of
compliance with securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iii) printing expenses, (iv) internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), (v) the fees and expenses
incurred in connection with the listing of the Registrable Securities,
(vi) reasonable fees and disbursements of counsel for the Company and customary
fees and expenses for independent certified public accountants retained by the
Company, including in connection with the preparation of comfort letters, and
any transfer agent and registrar fees, and (vii) the reasonable fees and
expenses of any special experts retained by the Company in connection with such
registration. The Company shall have no obligation to pay any fees, discounts or
commissions attributable to the sale of Registrable Securities, or any
out-of-pocket expenses of the Holders (or the agents who manage their accounts)
or any transfer taxes relating to the registration or sale of the Registrable
Securities.

 

9



--------------------------------------------------------------------------------

Section 2.4. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Selling Holder of Registrable Securities, its officers,
directors, agents, partners, members, employees, managers, advisors,
sub-advisors, attorneys, representatives and Affiliates, and each Person, if
any, who controls such Selling Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against, as incurred,
any and all losses, claims, damages and liabilities (or actions in respect
thereof) that arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in any registration statement,
preliminary prospectus, prospectus, or free writing prospectus relating to the
Registrable Securities (in each case, as amended or supplemented if the Company
shall have furnished any amendments or supplements thereto), or that arise out
of or are based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except insofar as such losses, claims, damages or liabilities arise
out of or are based upon any such untrue statement or omission or alleged untrue
statement or omission included in reliance upon and in conformity with
information furnished in writing to the Company by such Selling Holder or on
such Selling Holder’s behalf expressly for inclusion therein.

Section 2.5. Indemnification by Holders of Registrable Securities. Each Selling
Holder agrees, severally but not jointly or jointly and severally, to indemnify
and hold harmless the Company, its officers, directors, agents, employees,
attorneys, representatives and Affiliates, and each Person, if any, who controls
the Company within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from the Company to such Selling Holder in Section 2.4, but only with respect to
information relating to such Selling Holder included in reliance upon and in
conformity with information furnished in writing by such Selling Holder or on
such Selling Holder’s behalf expressly for use in any registration statement,
preliminary prospectus, prospectus or free writing prospectus relating to the
Registrable Securities, or any amendment or supplement thereto. In case any
action or proceeding shall be brought against the Company or its officers,
directors or agents or any such controlling person, in respect of which
indemnity may be sought against such Selling Holder, such Selling Holder shall
have the rights and duties given to the Company, and the Company or its
officers, directors or agents or such controlling person shall have the rights
and duties given to such Selling Holder, by Section 2.6; provided, however, that
the total obligations of such Selling Holder under this Agreement (including,
but not limited to, obligations arising under Section 2.7 herein) will be
limited to an amount equal to the net proceeds actually received by such Selling
Holder (after deducting any discounts and commissions) from the disposition of
Registrable Securities pursuant to such registration statement.

Section 2.6. Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.4 or
2.5, such person (an “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Party to give such notice will not relieve such
Indemnifying Party of any obligations under Section 2.4 or 2.5, except to the
extent such Indemnifying Party is materially prejudiced by such failure. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to

 

10



--------------------------------------------------------------------------------

the retention of such counsel or (ii) representation of the Indemnified Party by
the counsel retained by the Indemnifying Party would be inappropriate due to
actual or potential differing interests between the Indemnified Party and the
Indemnified Party. It is understood that the Indemnifying Party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred. In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by (i) in the case of Persons
indemnified pursuant to Section 2.4 hereof, the Selling Holders which owned a
majority of the Registrable Securities sold under the applicable registration
statement and (ii) in the case of Persons indemnified pursuant to Section 2.5,
the Company. The Indemnifying Party shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless such Indemnified Parties from and against any loss or liability (to the
extent stated above) by reason of such settlement or judgment. No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding without
any admission of liability by such Indemnified Party.

Section 2.7. Contribution. If the indemnification provided for in Section 2.4 or
2.5 hereof is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party or insufficient in respect of any losses, claims, damages or
liabilities that otherwise would have been covered by Section 2.4 or 2.5 hereof,
then each such Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages or liabilities in such proportion as
is appropriate to reflect the relative fault of the Company, on the one hand,
and of each Selling Holder, on the other hand, in connection with such
statements or omissions which resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of each Selling Holder on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party.

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.7 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.7, no Selling Holder shall be
required to contribute any amount which in the aggregate exceeds the amount by
which the net proceeds actually received by such Selling Holder from the

 

11



--------------------------------------------------------------------------------

sale of its securities to the public exceeds the amount of any damages which
such Selling Holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Selling Holder’s obligations to
contribute pursuant to this Section 2.7, if any, are several in proportion to
the proceeds of the offering actually received by such Selling Holder bears to
the total proceeds of the offering received by all the Selling Holders and not
joint.

Section 2.8. Rule 144. The Company covenants that it will (a) make and keep
public information regarding the Company available as those terms are defined in
Rule 144, (b) file in a timely manner any reports and documents required to be
filed by it under the Securities Act and the Exchange Act, (c) furnish to any
Holder forthwith upon request (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time more than
ninety (90) days after the effective date of the registration statement for the
Company’s initial public offering), the Securities Act and the Exchange Act (at
any time after it has become subject to such reporting requirements), and (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (d) take such further action
as any Holder may reasonably request, all to the extent required from time to
time to enable Holders to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144.

Section 2.9. Participation in Underwritten Offerings. No Person may participate
in any underwritten offerings hereunder unless such Person (a) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and these registration rights provided for in
this Article II.

Section 2.10. Suspension of Use of Registration Statement.

(a) If the Board of Directors of the Company determines in its good faith
judgment that the filing of a Resale Shelf Registration Statement under
Section 2.1(a) or the use of any related prospectus would be materially
detrimental to the Company because such action would require the disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential or the disclosure of which would materially impede
the Company’s ability to consummate a significant transaction, and that the
Company is not otherwise required by applicable securities laws or regulations
to disclose, upon written notice of such determination by the Company to the
Holders which shall be signed by the Chief Executive Officer, President or any
Executive Vice President of the Company certifying thereto, the rights of the
Holders to offer, sell or distribute any Registrable Securities pursuant to a
Resale Shelf Registration or to require the Company to take action with respect
to the registration or sale of any Registrable Securities pursuant to a Resale
Shelf Registration Statement shall be suspended until the earliest of (i) the
date upon which the Company notifies the Holders in writing that suspension of
such rights for the grounds set forth in this Section 2.10(a) is no longer
necessary and they may resume use of the applicable

 

12



--------------------------------------------------------------------------------

prospectus, (ii) the date upon which copies of the applicable supplemented or
amended prospectus is distributed to the Holders, and (iii) (x) up to thirty
(30) consecutive days after the notice to the Holders if that notice is given
during the Initial Period or (y) ninety (90) consecutive days after the notice
to the Holders if that notice is given after the Initial Period; provided, that
the Company shall not be entitled to exercise any such right more than two
(2) times in any twelve (12) month period or less than thirty (30) days from the
termination of the prior such suspension period; and provided further, that such
exercise shall not prevent the Holders from being entitled to at least three
hundred twenty (320) days of effective registration with respect to such
registration statement during each Initial Period and thereafter two hundred ten
(210) days of effective registration with respect to such registration statement
in any 365-day period. The Company agrees to give the notice under (i) above as
promptly as practicable following the date that such suspension of rights is no
longer necessary.

(b) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date without regard to any extension, or
if the consummation of any business combination by the Company has occurred or
is probable for purposes of Rule 3-05 or Article 11 of Regulation S-X
promulgated under the Securities Act or any similar successor rule, upon written
notice thereof by the Company to the Holders, the rights of the Holders to
offer, sell or distribute any Registrable Securities pursuant to a Resale Shelf
Registration Statement or to require the Company to take action with respect to
the registration or sale of any Registrable Securities pursuant to a Resale
Shelf Registration Statement shall be suspended until the date on which the
Company has filed such reports or obtained and filed the financial information
required by Rule 3-05 or Article 11 of Regulation S-X to be included or
incorporated by reference, as applicable, in a Resale Shelf Registration
Statement, and the Company shall use commercially reasonable efforts to file the
required reports or obtain and file the financial information required to be
included or incorporated by reference, as applicable, as promptly as
commercially practicable, and shall notify the Holders as promptly as
practicable when such suspension is no longer required.

Section 2.11. Additional Shares. The Company, at its option, may register under
a Shelf Registration Statement and any filings with any state securities
commissions filed pursuant to this Agreement, any number of unissued shares of
Common Stock or any shares of Common Stock owned by any other stockholder or
stockholders of the Company.

ARTICLE III

MISCELLANEOUS

Section 3.1. Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

Section 3.2. Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, in each case without the

 

13



--------------------------------------------------------------------------------

written consent of the Company and the Holders against whom enforcement is
sought. No failure or delay by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon any breach thereof shall constitute waiver
of any such breach or any other covenant, duty, agreement or condition.

Section 3.3. Notices. All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, telecopier, or air courier guaranteeing overnight delivery:

(1) if to any Holder, initially to the address indicated in such Holder’s Notice
and Questionnaire or, if no Notice and Questionnaire has been delivered, c/o
Rexford Industrial Realty, Inc., 11620 Wilshire Boulevard, Suite 300, Los
Angeles, California 90025, Attention: Howard Schwimmer and Michael Frankel, or
to such other address and to such other Persons as any Holder may hereafter
specify in writing; and

(2) if to the Company, initially at 11620 Wilshire Boulevard, Suite 300, Los
Angeles, California 90025, Attention: Howard Schwimmer and Michael Frankel, or
to such other address as the Company may hereafter specify in writing.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when receipt acknowledged, if
telecopied; and on the next Business Day, if timely delivered to an air courier
guaranteeing overnight delivery.

Section 3.4. Successors and Assigns; Assignment of Registration Rights. This
Agreement shall inure to the benefit of and be binding upon the successors,
assigns and transferees of each of the parties. Any Holder may assign its rights
under this Agreement without the consent of the Company in connection with a
transfer of such Holder’s Registrable Securities; provided, that the Holder
notifies the Company of such proposed transfer and assignment and the transferee
or assignee of such rights assumes in writing the obligations of such Holder
under this Agreement.

Section 3.5. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

Section 3.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California.

Section 3.7. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

14



--------------------------------------------------------------------------------

Section 3.8. Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.9. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.10. Termination. The obligations of the parties hereunder shall
terminate with respect to a Holder when it no longer holds Registrable
Securities and with respect to the Company upon the end of the Effectiveness
Period with respect to any Issuer Shelf Registration Statement and with respect
to a Resale Shelf Registration Statement when there are no longer Registrable
Securities with respect to such Resale Shelf Registration Statement, except, in
each case, for any obligations under Sections 2.1(c), 2.3, 2.4, 2.5, 2.6, 2.7
and Article III.

Section 3.11. Waiver of Jury Trial. The parties hereto (including any Initial
Holder and any subsequent Holder) irrevocably waive any right to trial by jury.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

REXFORD INDUSTRIAL REALTY, INC., a Maryland corporation By:   /s/ Howard
Schwimmer Name:   Howard Schwimmer Title:   Co-Chief Executive Officer By:   /s/
Michael Frankel Name:   Michael S. Frankel Title:   Co-Chief Executive Officer
HOLDERS LISTED ON SCHEDULE I HERETO By:   REXFORD INDUSTRIAL REALTY, INC.  

a Maryland corporation as

Attorney-in-Fact acting on behalf of each of the Holders named on Schedule I
hereto

  By:   /s/ Howard Schwimmer   Name:   Howard Schwimmer   Title:   Co-Chief
Executive Officer   By:   /s/ Michael Frankel   Name:   Michael S. Frankel  
Title:   Co-Chief Executive Officer

 

16



--------------------------------------------------------------------------------

Schedule I

Initial Holders

Formation Transaction Participants

 

Formation Transaction Participant 1

Formation Transaction Participant 2

Formation Transaction Participant 3

Formation Transaction Participant 4

Formation Transaction Participant 5

Formation Transaction Participant 6

Formation Transaction Participant 7

Formation Transaction Participant 8

Formation Transaction Participant 9

Formation Transaction Participant 10

Formation Transaction Participant 11

Formation Transaction Participant 12

Formation Transaction Participant 13

Formation Transaction Participant 14

Formation Transaction Participant 15

Formation Transaction Participant 16

Formation Transaction Participant 17

Formation Transaction Participant 18

Formation Transaction Participant 19

Formation Transaction Participant 20

Formation Transaction Participant 21

Formation Transaction Participant 22

Formation Transaction Participant 23

Formation Transaction Participant 24

Formation Transaction Participant 25

Formation Transaction Participant 26

Formation Transaction Participant 27

Formation Transaction Participant 28

Formation Transaction Participant 29

Formation Transaction Participant 30

Formation Transaction Participant 31

Formation Transaction Participant 32

Formation Transaction Participant 33

Formation Transaction Participant 34

Formation Transaction Participant 35

Formation Transaction Participant 36

Formation Transaction Participant 37

Formation Transaction Participant 38

Formation Transaction Participant 39

Formation Transaction Participant 40



--------------------------------------------------------------------------------

Formation Transaction Participant 41 Formation Transaction Participant 42
Formation Transaction Participant 43 Formation Transaction Participant 44
Formation Transaction Participant 45 Formation Transaction Participant 46
Formation Transaction Participant 47 Formation Transaction Participant 48
Formation Transaction Participant 49 Formation Transaction Participant 50
Formation Transaction Participant 51 Formation Transaction Participant 52
Formation Transaction Participant 53 Formation Transaction Participant 54
Formation Transaction Participant 55 Formation Transaction Participant 56
Formation Transaction Participant 57 Formation Transaction Participant 58
Formation Transaction Participant 59 Formation Transaction Participant 60
Formation Transaction Participant 61 Formation Transaction Participant 62
Formation Transaction Participant 63 Formation Transaction Participant 64
Formation Transaction Participant 65 Formation Transaction Participant 66
Formation Transaction Participant 67 Formation Transaction Participant 68
Formation Transaction Participant 69 Formation Transaction Participant 70
Formation Transaction Participant 71 Formation Transaction Participant 72
Formation Transaction Participant 73 Formation Transaction Participant 74
Formation Transaction Participant 75 Formation Transaction Participant 76
Formation Transaction Participant 77 Formation Transaction Participant 78
Formation Transaction Participant 79 Formation Transaction Participant 80
Formation Transaction Participant 81 Formation Transaction Participant 82
Formation Transaction Participant 83 Formation Transaction Participant 84
Formation Transaction Participant 85 Formation Transaction Participant 86



--------------------------------------------------------------------------------

Formation Transaction Participant 87 Formation Transaction Participant 88
Formation Transaction Participant 89 Formation Transaction Participant 90
Formation Transaction Participant 91 Formation Transaction Participant 92
Formation Transaction Participant 93 Formation Transaction Participant 94
Formation Transaction Participant 95 Formation Transaction Participant 96
Formation Transaction Participant 97 Formation Transaction Participant 98
Formation Transaction Participant 99 Formation Transaction Participant 100
Formation Transaction Participant 101 Formation Transaction Participant 102
Formation Transaction Participant 103 Formation Transaction Participant 104
Formation Transaction Participant 105 Formation Transaction Participant 106
Formation Transaction Participant 107 Formation Transaction Participant 108
Formation Transaction Participant 109 Formation Transaction Participant 110
Formation Transaction Participant 111 Formation Transaction Participant 112
Formation Transaction Participant 113 Formation Transaction Participant 114
Formation Transaction Participant 115 Formation Transaction Participant 116
Formation Transaction Participant 117 Formation Transaction Participant 118
Formation Transaction Participant 119 Formation Transaction Participant 120
Formation Transaction Participant 121 Formation Transaction Participant 122
Formation Transaction Participant 123 Formation Transaction Participant 124
Formation Transaction Participant 125 Formation Transaction Participant 126
Formation Transaction Participant 127 Formation Transaction Participant 128
Formation Transaction Participant 129 Formation Transaction Participant 130
Formation Transaction Participant 131 Formation Transaction Participant 132



--------------------------------------------------------------------------------

Formation Transaction Participant 133 Formation Transaction Participant 134
Formation Transaction Participant 135 Formation Transaction Participant 136
Formation Transaction Participant 137 Formation Transaction Participant 138
Formation Transaction Participant 139 Formation Transaction Participant 140
Formation Transaction Participant 141 Formation Transaction Participant 142
Formation Transaction Participant 143 Formation Transaction Participant 144
Formation Transaction Participant 145 Formation Transaction Participant 146
Formation Transaction Participant 147 Formation Transaction Participant 148
Formation Transaction Participant 149 Formation Transaction Participant 150
Formation Transaction Participant 151 Formation Transaction Participant 152
Formation Transaction Participant 153 Formation Transaction Participant 154
Formation Transaction Participant 155 Formation Transaction Participant 156
Formation Transaction Participant 157 Formation Transaction Participant 158
Formation Transaction Participant 159 Formation Transaction Participant 160
Formation Transaction Participant 161 Formation Transaction Participant 162
Formation Transaction Participant 163 Formation Transaction Participant 164
Formation Transaction Participant 165 Formation Transaction Participant 166
Formation Transaction Participant 167 Formation Transaction Participant 168
Formation Transaction Participant 169 Formation Transaction Participant 170
Formation Transaction Participant 171 Formation Transaction Participant 172
Formation Transaction Participant 173 Formation Transaction Participant 174
Formation Transaction Participant 175 Formation Transaction Participant 176
Formation Transaction Participant 177 Formation Transaction Participant 178



--------------------------------------------------------------------------------

Formation Transaction Participant 179 Formation Transaction Participant 180
Formation Transaction Participant 181 Formation Transaction Participant 182
Formation Transaction Participant 183 Formation Transaction Participant 184
Formation Transaction Participant 185 Formation Transaction Participant 186
Formation Transaction Participant 187 Formation Transaction Participant 188
Formation Transaction Participant 189 Formation Transaction Participant 190
Formation Transaction Participant 191 Formation Transaction Participant 192
Formation Transaction Participant 193 Formation Transaction Participant 194
Formation Transaction Participant 195 Formation Transaction Participant 196
Formation Transaction Participant 197 Formation Transaction Participant 198
Formation Transaction Participant 199 Formation Transaction Participant 200
Formation Transaction Participant 201 Formation Transaction Participant 202
Formation Transaction Participant 203 Formation Transaction Participant 204
Formation Transaction Participant 205 Formation Transaction Participant 206
Formation Transaction Participant 207 Formation Transaction Participant 208
Formation Transaction Participant 209 Formation Transaction Participant 210
Formation Transaction Participant 211 Formation Transaction Participant 212
Formation Transaction Participant 213 Formation Transaction Participant 214
Formation Transaction Participant 215 Formation Transaction Participant 216
Formation Transaction Participant 217 Formation Transaction Participant 218
Formation Transaction Participant 219 Formation Transaction Participant 220
Formation Transaction Participant 221 Formation Transaction Participant 222
Formation Transaction Participant 223 Formation Transaction Participant 224



--------------------------------------------------------------------------------

Formation Transaction Participant 225 Formation Transaction Participant 226
Formation Transaction Participant 227 Formation Transaction Participant 228
Formation Transaction Participant 229 Formation Transaction Participant 230
Formation Transaction Participant 231 Formation Transaction Participant 232
Formation Transaction Participant 233 Formation Transaction Participant 234
Formation Transaction Participant 235 Formation Transaction Participant 236
Formation Transaction Participant 237 Formation Transaction Participant 238
Formation Transaction Participant 239 Formation Transaction Participant 240
Formation Transaction Participant 241 Formation Transaction Participant 242
Formation Transaction Participant 243 Formation Transaction Participant 244
Formation Transaction Participant 245 Formation Transaction Participant 246
Formation Transaction Participant 247 Formation Transaction Participant 248
Formation Transaction Participant 249 Formation Transaction Participant 250
Formation Transaction Participant 251 Formation Transaction Participant 252
Formation Transaction Participant 253 Formation Transaction Participant 254
Formation Transaction Participant 255 Formation Transaction Participant 256
Formation Transaction Participant 257 Formation Transaction Participant 258
Formation Transaction Participant 259 Formation Transaction Participant 260
Formation Transaction Participant 261 Formation Transaction Participant 262
Formation Transaction Participant 263 Formation Transaction Participant 264
Formation Transaction Participant 265 Formation Transaction Participant 266
Formation Transaction Participant 267 Formation Transaction Participant 268
Formation Transaction Participant 269 Formation Transaction Participant 270



--------------------------------------------------------------------------------

Formation Transaction Participant 271 Formation Transaction Participant 272
Formation Transaction Participant 273 Formation Transaction Participant 274
Formation Transaction Participant 275 Formation Transaction Participant 276
Formation Transaction Participant 277 Formation Transaction Participant 278
Formation Transaction Participant 279 Formation Transaction Participant 280
Formation Transaction Participant 281 Formation Transaction Participant 282
Formation Transaction Participant 283 Formation Transaction Participant 284
Formation Transaction Participant 285 Formation Transaction Participant 286
Formation Transaction Participant 287 Formation Transaction Participant 288
Formation Transaction Participant 289 Formation Transaction Participant 290
Formation Transaction Participant 291 Formation Transaction Participant 292
Formation Transaction Participant 293 Formation Transaction Participant 294
Formation Transaction Participant 295 Formation Transaction Participant 296
Formation Transaction Participant 297 Formation Transaction Participant 298
Formation Transaction Participant 299 Formation Transaction Participant 300
Formation Transaction Participant 301 Formation Transaction Participant 302
Formation Transaction Participant 303 Formation Transaction Participant 304
Formation Transaction Participant 305 Formation Transaction Participant 306
Formation Transaction Participant 307 Formation Transaction Participant 308
Formation Transaction Participant 309 Formation Transaction Participant 310
Formation Transaction Participant 311 Formation Transaction Participant 312
Formation Transaction Participant 313 Formation Transaction Participant 314
Formation Transaction Participant 315 Formation Transaction Participant 316



--------------------------------------------------------------------------------

Formation Transaction Participant 317 Formation Transaction Participant 318
Formation Transaction Participant 319 Formation Transaction Participant 320
Formation Transaction Participant 321 Formation Transaction Participant 322
Formation Transaction Participant 323 Formation Transaction Participant 324
Formation Transaction Participant 325 Formation Transaction Participant 326
Formation Transaction Participant 327 Formation Transaction Participant 328
Formation Transaction Participant 329 Formation Transaction Participant 330
Formation Transaction Participant 331 Formation Transaction Participant 332
Formation Transaction Participant 333 Formation Transaction Participant 334
Formation Transaction Participant 335 Formation Transaction Participant 336
Formation Transaction Participant 337 Formation Transaction Participant 338
Formation Transaction Participant 339 Formation Transaction Participant 340
Formation Transaction Participant 341 Formation Transaction Participant 342
Formation Transaction Participant 343 Formation Transaction Participant 344
Formation Transaction Participant 345 Formation Transaction Participant 346
Formation Transaction Participant 347 Formation Transaction Participant 348
Formation Transaction Participant 349 Formation Transaction Participant 350
Formation Transaction Participant 351 Formation Transaction Participant 352
Formation Transaction Participant 353 Formation Transaction Participant 354
Formation Transaction Participant 355 Formation Transaction Participant 356
Formation Transaction Participant 357 Formation Transaction Participant 358
Formation Transaction Participant 359 Formation Transaction Participant 360
Formation Transaction Participant 361 Formation Transaction Participant 362



--------------------------------------------------------------------------------

Formation Transaction Participant 363 Formation Transaction Participant 364
Formation Transaction Participant 365 Formation Transaction Participant 366
Formation Transaction Participant 367 Formation Transaction Participant 368
Formation Transaction Participant 369 Formation Transaction Participant 370
Formation Transaction Participant 371 Formation Transaction Participant 372
Formation Transaction Participant 373 Formation Transaction Participant 374
Formation Transaction Participant 375 Formation Transaction Participant 376
Formation Transaction Participant 377 Formation Transaction Participant 378
Formation Transaction Participant 379 Formation Transaction Participant 380
Formation Transaction Participant 381 Formation Transaction Participant 382
Formation Transaction Participant 383 Formation Transaction Participant 384
Formation Transaction Participant 385 Formation Transaction Participant 386
Formation Transaction Participant 387 Formation Transaction Participant 388
Formation Transaction Participant 389 Formation Transaction Participant 390
Formation Transaction Participant 391 Formation Transaction Participant 392
Formation Transaction Participant 393 Formation Transaction Participant 394
Formation Transaction Participant 395 Formation Transaction Participant 396
Formation Transaction Participant 397 Formation Transaction Participant 398
Formation Transaction Participant 399 Formation Transaction Participant 400
Formation Transaction Participant 401 Formation Transaction Participant 402
Formation Transaction Participant 403 Formation Transaction Participant 404
Formation Transaction Participant 405 Formation Transaction Participant 406
Formation Transaction Participant 407 Formation Transaction Participant 408



--------------------------------------------------------------------------------

Formation Transaction Participant 409 Formation Transaction Participant 410
Formation Transaction Participant 411 Formation Transaction Participant 412
Formation Transaction Participant 413 Formation Transaction Participant 414
Formation Transaction Participant 415 Formation Transaction Participant 416
Formation Transaction Participant 417 Formation Transaction Participant 418
Formation Transaction Participant 419 Formation Transaction Participant 420
Formation Transaction Participant 421 Formation Transaction Participant 422
Formation Transaction Participant 423 Formation Transaction Participant 424
Formation Transaction Participant 425 Formation Transaction Participant 426
Formation Transaction Participant 427 Formation Transaction Participant 428
Formation Transaction Participant 429 Formation Transaction Participant 430
Formation Transaction Participant 431 Formation Transaction Participant 432
Formation Transaction Participant 433 Formation Transaction Participant 434
Formation Transaction Participant 435 Formation Transaction Participant 436
Formation Transaction Participant 437 Formation Transaction Participant 438
Formation Transaction Participant 439 Formation Transaction Participant 440
Formation Transaction Participant 441 Formation Transaction Participant 442
Formation Transaction Participant 443 Formation Transaction Participant 444
Formation Transaction Participant 445 Formation Transaction Participant 446
Formation Transaction Participant 447 Formation Transaction Participant 448
Formation Transaction Participant 449 Formation Transaction Participant 450
Formation Transaction Participant 451 Formation Transaction Participant 452
Formation Transaction Participant 453 Formation Transaction Participant 454



--------------------------------------------------------------------------------

Formation Transaction Participant 455 Formation Transaction Participant 456
Formation Transaction Participant 457 Formation Transaction Participant 458
Formation Transaction Participant 459 Formation Transaction Participant 460
Formation Transaction Participant 461 Formation Transaction Participant 462
Formation Transaction Participant 463 Formation Transaction Participant 464
Formation Transaction Participant 465 Formation Transaction Participant 466
Formation Transaction Participant 467 Formation Transaction Participant 468
Formation Transaction Participant 469 Formation Transaction Participant 470
Formation Transaction Participant 471 Formation Transaction Participant 472
Formation Transaction Participant 473 Formation Transaction Participant 474
Formation Transaction Participant 475 Formation Transaction Participant 476
Formation Transaction Participant 477 Formation Transaction Participant 478
Formation Transaction Participant 479 Formation Transaction Participant 480
Formation Transaction Participant 481 Formation Transaction Participant 482
Formation Transaction Participant 483 Formation Transaction Participant 484
Formation Transaction Participant 485 Formation Transaction Participant 486
Formation Transaction Participant 487 Formation Transaction Participant 488
Formation Transaction Participant 489 Formation Transaction Participant 490
Formation Transaction Participant 491 Formation Transaction Participant 492
Formation Transaction Participant 493 Formation Transaction Participant 494
Formation Transaction Participant 495 Formation Transaction Participant 496
Formation Transaction Participant 497 Formation Transaction Participant 498
Formation Transaction Participant 499 Formation Transaction Participant 500



--------------------------------------------------------------------------------

Formation Transaction Participant 501 Formation Transaction Participant 502
Formation Transaction Participant 503 Formation Transaction Participant 504
Formation Transaction Participant 505 Formation Transaction Participant 506
Concurrent Private Placement Participants Concurrent Private Placement
Participant 1 Concurrent Private Placement Participant 2 Concurrent Private
Placement Participant 3 Concurrent Private Placement Participant 4 Concurrent
Private Placement Participant 5 Concurrent Private Placement Participant 6
Concurrent Private Placement Participant 7 Concurrent Private Placement
Participant 8 Concurrent Private Placement Participant 9 Concurrent Private
Placement Participant 10 Concurrent Private Placement Participant 11 Concurrent
Private Placement Participant 12 Concurrent Private Placement Participant 13
Concurrent Private Placement Participant 14 Concurrent Private Placement
Participant 15 Concurrent Private Placement Participant 16 Concurrent Private
Placement Participant 17 Concurrent Private Placement Participant 18 Concurrent
Private Placement Participant 19 Concurrent Private Placement Participant 20
Concurrent Private Placement Participant 21 Concurrent Private Placement
Participant 22 Concurrent Private Placement Participant 23 Concurrent Private
Placement Participant 24 Concurrent Private Placement Participant 25 Concurrent
Private Placement Participant 26 Concurrent Private Placement Participant 27
Concurrent Private Placement Participant 28 Concurrent Private Placement
Participant 29 Concurrent Private Placement Participant 30 Concurrent Private
Placement Participant 31 Concurrent Private Placement Participant 32 Concurrent
Private Placement Participant 33 Concurrent Private Placement Participant 34
Concurrent Private Placement Participant 35 Concurrent Private Placement
Participant 36 Concurrent Private Placement Participant 37



--------------------------------------------------------------------------------

Concurrent Private Placement Participant 38 Concurrent Private Placement
Participant 39 Concurrent Private Placement Participant 40 Concurrent Private
Placement Participant 41 Concurrent Private Placement Participant 42 Concurrent
Private Placement Participant 43 Concurrent Private Placement Participant 44
Concurrent Private Placement Participant 45 Concurrent Private Placement
Participant 46 Concurrent Private Placement Participant 47 Concurrent Private
Placement Participant 48 Concurrent Private Placement Participant 49 Concurrent
Private Placement Participant 50 Concurrent Private Placement Participant 51
Concurrent Private Placement Participant 52 Concurrent Private Placement
Participant 53 Concurrent Private Placement Participant 54 Concurrent Private
Placement Participant 55 Concurrent Private Placement Participant 56 Concurrent
Private Placement Participant 57 Concurrent Private Placement Participant 58
Concurrent Private Placement Participant 59 Concurrent Private Placement
Participant 60 Concurrent Private Placement Participant 61 Concurrent Private
Placement Participant 62 Concurrent Private Placement Participant 63 Concurrent
Private Placement Participant 64 Concurrent Private Placement Participant 65
Concurrent Private Placement Participant 66 Concurrent Private Placement
Participant 67 Concurrent Private Placement Participant 68 Concurrent Private
Placement Participant 69 Concurrent Private Placement Participant 70 Concurrent
Private Placement Participant 71 Concurrent Private Placement Participant 72
Concurrent Private Placement Participant 73 Concurrent Private Placement
Participant 74 Concurrent Private Placement Participant 75 Concurrent Private
Placement Participant 76 Concurrent Private Placement Participant 77 Concurrent
Private Placement Participant 78 Concurrent Private Placement Participant 79
Concurrent Private Placement Participant 80 Concurrent Private Placement
Participant 81 Concurrent Private Placement Participant 82 Concurrent Private
Placement Participant 83



--------------------------------------------------------------------------------

Concurrent Private Placement Participant 84 Concurrent Private Placement
Participant 85 Concurrent Private Placement Participant 86 Concurrent Private
Placement Participant 87 Concurrent Private Placement Participant 88 Concurrent
Private Placement Participant 89 Concurrent Private Placement Participant 90
Concurrent Private Placement Participant 91 Concurrent Private Placement
Participant 92 Concurrent Private Placement Participant 93 Concurrent Private
Placement Participant 94 Concurrent Private Placement Participant 95 Concurrent
Private Placement Participant 96 Concurrent Private Placement Participant 97
Concurrent Private Placement Participant 98 Concurrent Private Placement
Participant 99 Concurrent Private Placement Participant 100 Concurrent Private
Placement Participant 101 Concurrent Private Placement Participant 102
Concurrent Private Placement Participant 103 Concurrent Private Placement
Participant 104 Concurrent Private Placement Participant 105 Concurrent Private
Placement Participant 106 Concurrent Private Placement Participant 107
Concurrent Private Placement Participant 108 Concurrent Private Placement
Participant 109 Concurrent Private Placement Participant 110 Concurrent Private
Placement Participant 111 Concurrent Private Placement Participant 112
Concurrent Private Placement Participant 113 Concurrent Private Placement
Participant 114 Concurrent Private Placement Participant 115 Concurrent Private
Placement Participant 116 Concurrent Private Placement Participant 117
Concurrent Private Placement Participant 118 Concurrent Private Placement
Participant 119 Concurrent Private Placement Participant 120 Concurrent Private
Placement Participant 121 Concurrent Private Placement Participant 122
Concurrent Private Placement Participant 123 Concurrent Private Placement
Participant 124 Concurrent Private Placement Participant 125 Concurrent Private
Placement Participant 126 Concurrent Private Placement Participant 127
Concurrent Private Placement Participant 128 Concurrent Private Placement
Participant 129



--------------------------------------------------------------------------------

Concurrent Private Placement Participant 130 Concurrent Private Placement
Participant 131 Concurrent Private Placement Participant 132 Concurrent Private
Placement Participant 133 Concurrent Private Placement Participant 134
Concurrent Private Placement Participant 135 Concurrent Private Placement
Participant 136 Concurrent Private Placement Participant 137 Concurrent Private
Placement Participant 138 Concurrent Private Placement Participant 139
Concurrent Private Placement Participant 140 Concurrent Private Placement
Participant 141 Concurrent Private Placement Participant 142 Concurrent Private
Placement Participant 143 Concurrent Private Placement Participant 144
Concurrent Private Placement Participant 145 Concurrent Private Placement
Participant 146 Concurrent Private Placement Participant 147 Concurrent Private
Placement Participant 148 Concurrent Private Placement Participant 149
Concurrent Private Placement Participant 150 Concurrent Private Placement
Participant 151 Concurrent Private Placement Participant 152 Concurrent Private
Placement Participant 153 Concurrent Private Placement Participant 154
Concurrent Private Placement Participant 155 Concurrent Private Placement
Participant 156 Concurrent Private Placement Participant 157 Concurrent Private
Placement Participant 158 Concurrent Private Placement Participant 159
Concurrent Private Placement Participant 160 Concurrent Private Placement
Participant 161 Concurrent Private Placement Participant 162 Concurrent Private
Placement Participant 163 Concurrent Private Placement Participant 164
Concurrent Private Placement Participant 165 Concurrent Private Placement
Participant 166 Concurrent Private Placement Participant 167 Concurrent Private
Placement Participant 168 Concurrent Private Placement Participant 169
Concurrent Private Placement Participant 170 Concurrent Private Placement
Participant 171 Concurrent Private Placement Participant 172 Concurrent Private
Placement Participant 173 Concurrent Private Placement Participant 174
Concurrent Private Placement Participant 175



--------------------------------------------------------------------------------

Concurrent Private Placement Participant 176 Concurrent Private Placement
Participant 177 Concurrent Private Placement Participant 178 Concurrent Private
Placement Participant 179 Concurrent Private Placement Participant 180
Concurrent Private Placement Participant 181 Concurrent Private Placement
Participant 182 Concurrent Private Placement Participant 183 Concurrent Private
Placement Participant 184 Concurrent Private Placement Participant 185
Concurrent Private Placement Participant 186 Concurrent Private Placement
Participant 187 Concurrent Private Placement Participant 188 Concurrent Private
Placement Participant 189 Concurrent Private Placement Participant 190
Concurrent Private Placement Participant 191 Concurrent Private Placement
Participant 192 Concurrent Private Placement Participant 193 Concurrent Private
Placement Participant 194 Concurrent Private Placement Participant 195
Concurrent Private Placement Participant 196 Concurrent Private Placement
Participant 197 Concurrent Private Placement Participant 198 Concurrent Private
Placement Participant 199 Concurrent Private Placement Participant 200
Concurrent Private Placement Participant 201 Concurrent Private Placement
Participant 202



--------------------------------------------------------------------------------

Exhibit A

Form of Notice and Questionnaire

The undersigned beneficial holder of shares of common stock, par value $.01 per
share (“Common Stock”), of Rexford Industrial Realty, Inc. (the “Company”)
and/or units of limited partnership interests (“OP Units” and, together with the
Common Stock, the “Registrable Securities”) of Rexford Industrial Realty, L.P.
(the “Operating Partnership”), understands that the Company has filed or intends
to file with the Securities and Exchange Commission (the “SEC”) one or more
registration statements (collectively, the “Resale Shelf Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”), dated July 24, 2013, among the Company and the
holders listed on Schedule I thereto. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Resale Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling security holder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below). To be
included in the Resale Shelf Registration Statement, this Notice and
Questionnaire must be completed, executed and delivered to the Company at the
address set forth herein on or prior to the tenth business day before the
effectiveness of the Resale Shelf Registration Statement. We will give notice of
the filing and effectiveness of the initial Resale Shelf Registration Statement
by issuing a press release and by mailing a notice to the holders at their
addresses set forth in the register of the registrar.

Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to sell any
Registrable Securities pursuant to the Resale Shelf Registration Statement.
Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire prior to the effectiveness of the initial Resale Shelf
Registration Statement so that such beneficial owners may be named as selling
security holders in the related prospectus at the time of effectiveness. Upon
receipt of a completed Notice and Questionnaire from a beneficial owner
following the effectiveness of the initial Resale Shelf Registration Statement,
in accordance with the Registration Rights Agreement, the Company will file such
amendments to the initial Resale Shelf Registration Statement or additional
shelf registration statements or supplements to the related prospectus as are
necessary to permit such holder to deliver such prospectus to purchasers of
Registrable Securities.



--------------------------------------------------------------------------------

Certain legal consequences arise from being named as selling security holders in
the Resale Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling security holder in the Resale Shelf Registration
Statement and the related prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Resale Shelf Registration Statement the Registrable Securities beneficially
owned by it and listed below in Item 3 (unless otherwise specified under
Item 3). The undersigned, by signing and returning this Notice and
Questionnaire, understands that it will be bound by the terms and conditions of
this Notice and Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in the Resale Shelf Registration Statement or the related prospectus in
reliance upon the information provided in this Notice and Questionnaire.

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:

QUESTIONNAIRE

 

1.   (a)   Full Legal Name of Selling Security Holder:         (b)   Full Legal
Name of registered holder (if not the same as (a) above) through which
Registrable Securities listed in Item (3) below are held:         (c)   Full
Legal Name of DTC Participant (if applicable and if not the same as (b) above)
through which Registrable Securities listed in Item (3) below are held:        
(d)   List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item (3)
below:       2.   Address for Notices to Selling Security Holder:    



--------------------------------------------------------------------------------

      Telephone:       Fax:       E-mail address:      

Contact Person:

    3.        

Beneficial Ownership of Registrable Securities:

 

Type of Registrable Securities beneficially owned, and number of shares of
Common Stock and/or Common OP Units, as the case may be, beneficially owned:

    4.  

Beneficial Ownership of Securities of the Company Owned by the Selling Security
Holder:

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).

 

Type and amount of other securities beneficially owned by the Selling Security
Holder:

    5.  

Relationship with the Company

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

        6.  

Plan of Distribution

 

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item (3)
pursuant to the Resale Shelf Registration Statement only as follows and will not
be offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Resale Shelf Registration Statement. Such Registrable
Securities may be sold from time to time directly by the undersigned



--------------------------------------------------------------------------------

 

or, alternatively, through underwriters or broker-dealers or agents. If the
Registrable Securities are sold through underwriters or broker-dealers, the
Selling Security Holder will be responsible for underwriting discounts or
commissions or agent’s commissions. Such Registrable Securities may be sold in
one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions)

 

(i)     on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;

 

(ii)    in the over-the-counter market;

 

(iii)  in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or

 

(iv)   through the writing of options.

 

In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 

 

 

 

 

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Registration Rights Agreement. The
undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, the Company has
agreed under certain circumstances to indemnify the Selling Security Holders
against certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Resale Shelf Registration Statement, the undersigned agrees to promptly
notify the Company of any inaccuracies or changes in the information provided
herein that may occur subsequent to the date hereof at any time while the Resale
Shelf Registration Statement remains effective. All notices hereunder and
pursuant to the Registration Rights Agreement shall be made in writing at the
address set forth below.

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items
(1) through (6) above and the inclusion of such information in the Resale Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Resale Shelf Registration Statement and the
related prospectus.

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Security Holder with respect to the Registrable Securities beneficially owned by
such Selling Security Holder and listed in Item 3 above.

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Beneficial Owner By      

Name:

Title:

Dated:

Please return the completed and executed Notice and Questionnaire to:

Rexford Industrial Realty, Inc.

11620 Wilshire Boulevard, Suite 300

Los Angeles, CA 90025

Tel: (310) 966-1680

Fax: (310) 966-1690

Attention: Howard Schwimmer and Michael Frankel